Opinion issued February 3, 2014.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00055-CV
                            ———————————
    IN RE HUSQVARNA CONSUMER OUTDOOR PRODUCTS N.A., INC.
              AND CONN'S APPLICANCES, INC., Relators



            Original Proceeding for Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relators, Husqvarna Consumer Outdoor Products N.A., Inc. and Conn’s

Appliances, Inc. have filed a petition for writ of mandamus, contending that

respondent, the Honorable Ben Hardin, abused his discretion in denying requested

mental examinations of real parties in interest.1 See TEX. R. CIV. P. 204.


1
      The underlying case is Jimmy Sanders and Charlotte Laws-Sanders, Individually
      and As Next Friend of Trenity Sanders v. Husqvarna, Inc., Husqvarna Outdoor
      We deny the petition for writ of mandamus. We further dismiss as moot

relators’ emergency motion to stay underlying case.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




      Products, Inc.; Poulan-Texas, Co.; and Conn’s Inc., cause no. 67207, in the 23rd
      District Court of Brazoria County.

                                          2